Cameron, J.
delivered the opinion of the Court:
The rule which allows hearsay evidence to prove the boundaries of lands, restricts it to the declarations of deceased persons. We do not conceive that the circumstance *636of the witness living out of the State, authorises any relaxation of the rule. The testimony of the witness, though living in Tennessee, might have been procured by deposition. The declarations of the witness, not on oath, was not the best evidence, which it was in the power of the party offering it to adduce.
We are, therefore, of opinion, that the rule for a new trial should be made absolute. A new trial granted.